Citation Nr: 0929523	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart murmur and 
occluded anterior descending coronary artery due to exposure 
to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1946 to September 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
entitlement to service connection for a heart murmur and 
occluded anterior descending coronary artery due to exposure 
to ionizing radiation.   

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The record reflects that the Veteran's private doctor 
diagnosed him with an occluded anterior descending coronary 
artery, a heart murmur, and a leaky valve as early as March 
2000.  In May 2003, the Veteran's doctor added that he was 
being treated for coronary artery disease.  However, the 
doctor and the record are unclear as to the cause of the 
Veteran's heart condition.  The record does make it clear 
that the Veteran was exposed to ionizing radiation during his 
active military service, and his private doctor states that 
it is possible that this exposure caused his current heart 
condition.  However, this opinion is merely speculative, and 
VA never afforded the Veteran a compensation and pension 
examination in order to determine any link between his 
radiation exposure and current heart condition.  Because the 
record does not contain a medical opinion as to the etiology 
of the Veteran's heart condition that does not resort to 
speculation, the Board cannot determine whether it is at 
least as likely as not related to his active military 
service.  Therefore, the Veteran should be afforded a 
compensation and pension examination in order to obtain a 
medical opinion regarding whether the Veteran's currently 
diagnosed heart murmur and occluded anterior descending 
coronary artery is at least as likely as not related to his 
military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology of his currently diagnosed 
heart murmur and occluded anterior 
descending coronary artery.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's heart 
murmur and occluded anterior descending 
coronary artery is at least as likely 
as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's exposure to ionizing 
radiation or otherwise directly related 
to his active military service.  If the 
examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



